Case 2:17-cv-04375-JS-GRB Document 49 Filed 09/03/19 Page 1 of 2 PagelD #: 807

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--- --- x

 

MARIO E. CASTRO,
Plaintiff, Case No. 2:17-CV-04375-JS-GRB

v. DECLARATION OF JASON D.

ST. JOHN
THE BANK OF NEW YORK MELLON, AS
TRUSTEE FOR THE CERTIFICATE HOLDERS OF
CWALT, INC., ALTERNATIVE LOAN TRUST
2006-0A11 F/K/A THE BANK OF NEW YORK
MELLON, ALTERNATIVE LOAN TRUST 2006-
QAl11; UNKNOWN DOE'S 1-12,000 et al;
SHELLPOINT MORTGAGE SERVICING,
UNKNOWN DOE'S 1-12,000 et al.

Defendants.
penne eee eee eee - X
I, Jason D. St. John, declare as follows:

 

1. I am an attorney admitted to practice law before this Court and an associate at
Akerman LLP, attorneys for defendants The Bank of New York Mellon f/k/a The Bank of New
York, as Trustee for the Certificate Holders of CWALT, Inc., Alternative Loan Trust 2006-
OA11 Mortgage Pass-Through Certificates Series 2006-OA11, incorrectly sued herein as "The
Bank of New York Mellon, as Trustee for the Certificate Holders of CWALT, Inc., Alternative
Loan Trust 2006-0A11 f/k/a The Bank of New York Mellon, Alternative Loan Trust Alternative
Loan Trust 2006-0A11" (BoNYM) and NewRez LLC f/k/a New Penn Financial, LLC d/b/a
Shellpoint Mortgage Servicing incorrectly sued herein as "Shellpoint Mortgage Servicing"
(Shellpoint, collectively, defendants). 1 submit this declaration further supporting the

defendants’ opposition to plaintiff Mario Castro's motion to vacate the judgment.

50025933; 1
Case 2:17-cv-04375-JS-GRB Document 49 Filed 09/03/19 Page 2 of 2 PagelD #: 808

2. Attached as Exhibit A are true copies of the notice of arbitration directed to the
defendants and mailed to Akerman LLP—my law firm—the envelope in which it was enclosed,
and the USPS tracking information for this envelope.

3, Attached as Exhibit B is a true copy of the defendants' response to the notice of
arbitration, dated July 8, 2019, and FedEx information for this letter, I drafted and sent this letter
to Mr. Castro on July 8, 2019, by FedEx.

4, Attached as Exhibit C is a true copy of the defendants' letter to Mr. Castro in
response to the notice of an arbitration "award," dated July 19, 2019, and a copy of the
corresponding FedEx label. I also drafted this letter and sent it to Mr. Castro by FedEx.

I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true
and correct.

Dated: New York, NY
September 3, 2019

4

aoe fi
pom Ff i ¢
ON AF, foA
Le bh,
a

Pos \ fe?

LR
cf?

< Jason D. St. John

a

 

50025933;1
